DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-33, 43 and 44-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. US 2012/0178986.
Regarding claims 30, 31, 44, 46:  Campbell discloses a blood pump assembly (paragraphs 0008 and 0013) with a catheter, comprising: a blood pump 116 (figure 1A, paragraph 0041 the impeller 116 is configured to pump blood); a drive shaft 148 (figures 4A-4B); a sleeve 120 (Figure 1A) surrounding the drive shaft 148; and a sheath 147 (“elongate body”, figure 1A) surrounding the drive shaft and sleeve (paragraph 0051), wherein the drive shaft, sleeve and sheath are configured to be flexible (this is considered to be an inherent property in that this is a blood pump for internal placement and is thus required to be flexible), and the drive shaft, at a proximal end of the drive shaft, has a coupling element 450 (“drive housing”, paragraphs 0097-99) for connecting the drive shaft with a drive motor 14 (figure 1A), and the drive shaft consists at least partially of an alloy which comprises at least 10% by weight of chromium, nickel and cobalt (Campbell discloses that the drive shaft is made of chromium, nickel and cobalt in the form of MP-35N (paragraph 0092) which has the following by weight 20% chromium, 35% Nickel and 35% cobalt, which meets claim 31 and 46 limitations).
Regarding claims 32 and 47:  Campbell discloses the same alloy therefore this inherently has the same tensile strength of 1500-2400 N/mm2 (paragraph 0092).
Regarding claims 33, 35 and 48:  Campbell discloses that the sleeve and the drive shaft can be made from the same materials (paragraph 0064).
Regarding claim 43:  Campbell discloses the same materials therefore the roughness is considered to be an inherent material property. 
Regarding claim 45:  Campbell discloses that the blood pump assembly further comprises a drive motor 14 (figure 1A), and there is a non-rotatable axial displacement connection 144 (figure 1A) between the drive motor and the coupling element of the drive shaft.
Allowable Subject Matter
Claims 34-42 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 30-33 and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, 21 and 38-39 of U.S. Patent No. 10,478,538. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
16/600,807
10,478,538
Common subject matter

30, 44, 32, 47
1, 4, 21 and 38
Flexible catheter comprising a drive shaft, sleeve surrounding the drive shaft and a sheath surrounding the drive shaft and sleeve; the drive shaft, sleeve and sheath are configured to be flexible, the drive shaft, at a proximal end, has a coupling element for connection to a drive motor, and the drive shaft consists of at least partially 10% chromium, nickel and cobalt.  Tensile strength of the alloy is 1800-2400 N/mm2.
31 and 46
7
The alloy is 30-40% nickel, 30-40% cobalt and 15-25 % chromium
33 and 48
6
Sleeve and the drive shaft are of the same material
45
39
The blood pump assembly comprises a drive motor, there is a non-rotatable and axial displaceable connection between the drive motor and the coupling element of the drive shaft.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792